PER CURIAM.
Jennifer L. Stalls appeals the district court’s order adopting the magistrate judge’s recommendation to uphold the Commissioner’s denial of Stalls’ application for supplemental security income and disability insurance benefits. We have reviewed the record and briefs and find that the Commissioner’s decision is supported by substantial evidence and the correct law was applied. Accordingly, we affirm for the reasons stated by the district court. See Stalls v. Barnhart, No. CA-01-414-1 (M.D.N.C. May 2, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED